THE STATE OF TEXAS
                                         MANDATE
TO THE 8TH DISTRICT COURT OF FRANKLIN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 1st
day of May, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Marvin Frank Hall, Appellant                                 No. 06-15-00019-CR

                    v.                                        Trial Court No. F8859

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Marvin Frank Hall, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 29th day of June, A.D. 2015.

                                                               DEBRA K. AUTREY, Clerk